          Case 1:19-cv-01147-LAS Document 32 Filed 10/09/19 Page 1 of 8




           In the United States Court of Federal Claims
                                         No. 19-1147
                                   (Filed: October 3, 2019)
                                  Reissued: October 9, 20191

                                             )
    HARMONIA HOLDINGS GROUP,                 )
    LLC,                                     )
                                             )
                    Plaintiff,               )
                                             )
    v.                                       )
                                                    Post-Award Bid Protest; Judgment on the
                                             )
                                                    Administrative Record; Bridge Contract;
    THE UNITED STATES,                       )
                                                    Preliminary Injunction; Permanent
                                             )
                                                    Injunction; 48 C.F.R. § 8.405-6; Urgent
                   Defendant,                )
                                                    and Compelling Need
                                             )
         and                                 )
                                             )
    DEV TECHNOLOGY GROUP, INC.,              )
                                             )
                   Defendant-Intervenor.     )
                                             )

Walter Brad English, Maynard, Cooper & Gale PC, Huntsville, AL, for plaintiff.

Daniel B. Volk, U.S. Department of Justice, Civil Division, Washington, DC, for defendant.

William A. Shook, Law Offices of William A. Shook, PLLC, Washington, DC, for defendant-
intervenor.

                                  OPINION AND ORDER

SMITH, Senior Judge

        This post-award bid protest comes before the Court on the parties’ Cross-Motions for
Judgment on the Administrative Record and plaintiff’s Motion for Preliminary Injunction.
Plaintiff, Harmonia Holdings Group, LLC (“Harmonia”), filed its Complaint on August 7, 2019,
challenging the award of a bridge contract to defendant-intervenor, Dev Technology Group, Inc.
(“Dev Tech”), by the United States Customs and Border Protection Agency (“CBP” or
“Agency”). See generally Complaint (hereinafter “Compl.”). Plaintiff asks this Court (1) to
“enjoin the Agency from proceeding with performance under the [bridge contract] until


1
        An unredacted version of this opinion was issued under seal on October 3, 2019. The
parties were given an opportunity to propose redactions, but no such proposals were made.
           Case 1:19-cv-01147-LAS Document 32 Filed 10/09/19 Page 2 of 8



resolution on the merits”; (2) “declare that the Agency’s award of the [bridge contract] was
arbitrary, capricious, unreasonable, an abuse of discretion, and contrary to law”; (3)
“permanently enjoin the Agency from proceeding with performance on the [bridge contract]”;
and (4) “award Harmonia such other and further relief as it may deem just and proper.” Plaintiff
Harmonia Holding Group, Inc.’s [sic] Combined Brief in Support of its Motions for Preliminary
Injunction and Judgment on the Administrative Record (hereinafter “Pl.’s MJAR”) at 18. For the
following reasons, plaintiff’s Motion for Preliminary Injunction and Motion for Judgment on the
Administrative Record are denied, and defendant and defendant-intervenor’s Cross-Motions for
Judgment on the Administrative Record are granted.

    I.      Background

        On April 23, 2019, the Agency awarded a time-and-materials task order for information
technology services to Dev Tech under Contract No. GS35F0897R (“the original contract”).
Administrative Record (hereinafter “AR”) 419. The original contract was an indefinite-delivery
indefinite-quantity (“IDIQ”) contract issued under Schedule 70 of the General Service
Administration’s (“GSA”) Federal Supply Schedules. Id. On May 7, 2019, Harmonia filed a bid
protest with this Court challenging that award. Harmonia Holdings Group, LLC v. United
States, No. 19-674 (Fed. Cl.) (“Harmonia I”). Subsequently, two additional disappointed
offerors filed separate protests with this Court. As a result of these three directly-related
protests, the Agency voluntarily stayed performance on that task order pending resolution of the
merits of the protests.

        While these protests were pending, CBP determined that the “mission critical nature of
this work [could not] tolerate discontinued service,” AR 18, and decided to award a short-term
sole source bridge contract, AR 31. The Federal Acquisition Regulation (“FAR”) allows such an
award when “[a]n urgent and compelling need exists, and following the procedures would result
in unacceptable delays.” 48 C.F.R. § 8.405-6(a)(1)(i)(A) (2019). On May 30, 2019,2 CBP
prepared a detailed limited-sources justification that documented its decision to award the bridge
contract to Dev Tech pursuant to FAR 8.405-6(a). The justification further explained the
Agency’s urgent and compelling need for continued services as follows:

         Without this interim contract, CBP would not have the critical support it needs to
         process cargo electronically in the [Automated Commercial Environment (ACE)]
         system, the result would lead to Government revenue loss and delayed import and
         export cargo clearance. ACE is the backbone of CBP’s trade processing and risk
         management activities and key to implementing international trade covering truck,
         ocean, air and rail carriers, importers, exporters, and customs house brokers.
         Delays or failure to process cargo and data jeopardizes the safety of food and
         medicine, consumer products, meat and poultry, pest control and more. Due to the
         volume of activity required to protect the safety of the U.S. and support the Nation’s
         commerce, the Agency is in great jeopardy if support services are not available.


2
       The limited-sources justification was dated May 30, 2019. It was subsequently approved,
and the time-stamped electronic signatures are dated June 11, 2019, and June 12, 2019. AR 39–
40.
                                                   2
          Case 1:19-cv-01147-LAS Document 32 Filed 10/09/19 Page 3 of 8



       The flow of commerce would be severely disrupted and likely cease if ACE or [the
       legacy Automated Commercial System (ACS)] are not maintained in a fully
       operational state.

       . . . . Critical information is also shared between ACS, ACE and the Automated
       Targeting System (ATS). ATS provides CBP Officers with more efficient and
       consistent methods for targeting high-risk inbound cargo for examination. ATS
       helps to identify and select import cargo shipments that appear to have a higher
       likelihood of being associated with terrorism or possibly containing implements of
       terrorism, narcotics or other contraband in the sea, air (including express mail), rail
       and truck modes.

AR 35. On May 31, 2019, CBP provided Dev Tech with a draft request for quotation for the
bridge contract. AR 41. Dev Tech submitted its proposal on June 1, 2019. AR 170. The
Agency subsequently sought and received revisions to that proposal. AR 250; AR 255. On June
13, 2019, CBP issued the final request for quotation, AR 455, and on June 17, 2019, Dev Tech
provided its final proposal, AR 271–72. In response, the Agency awarded the bridge contract to
Dev Tech on July 2, 2019, to “sustain critical application development and Operation and
Maintenance (O&M) support services for cargo system operations, national security and trade
enforcement technology under the Automated Commercial Environment (ACE) system and the
legacy Automated Commercial System (ACS).” AR 32; see AR 419. The bridge contract is for
an initial performance period of six months, with a single two-month option period. AR 32.

        On August 7, 2019, plaintiff filed its Complaint with this Court. See generally Compl.
In its Complaint, plaintiff alleged the following: (1) the Agency’s decision to award the bridge
contract to Dev Tech was irrational, arbitrary, capricious, an abuse of discretion, or otherwise not
in accordance with the law; and (2) the Agency’s decision not to post notice of the bridge
contract award was irrational, arbitrary, capricious, an abuse of discretion, and not in accordance
with the law. Id. at 6–7. On August 26, 2019, plaintiff filed its Motion for Judgment on the
Administrative Record and its Motion for Preliminary Injunction. See generally Plaintiff’s
Motion for Judgment on the Administrative Record; see also Plaintiff’s Motion for Preliminary
Injunction (hereinafter “Pl.’s MPI”). On September 6, 2019, defendant and defendant-intervenor
filed their respective Cross-Motions for Judgment on the Administrative Record. See generally
Defendant’s Motion to Dismiss, Response to Plaintiff’s Motion for Judgment on the
Administrative Record, Cross-Motion for Judgment on the Administrative Record, and Response
to Plaintiff’s Motion for a Preliminary Injunction and to Supplement the Administrative Record
(hereinafter “Def.’s CMJAR”); see also Defendant-Intervenor’s Motion to Dismiss and, in the
Alternative, Cross-Motion for Judgment upon the Administrative Record and Response to
Plaintiff’s Motion for Preliminary Injunction and Motion for Judgment on the Administrative
Record (hereinafter “Def.-Int.’s CMJAR”).

      On September 11, 2019, plaintiff filed its Response and Reply. See Plaintiff’s Reply in
Support of Plaintiff Harmonia Holdings Group, LLC’s Motions for Preliminary Injunction and
Judgment on the Administrative Record and Reponses to Defendant United States of America’s
and Defendant-Intervenor Dev Technology Group, Inc.’s Separate Motions to Dismiss and
Cross-Motions for Judgment on the Administrative Record (hereinafter “Pl.’s Reply”). On

                                                 3
          Case 1:19-cv-01147-LAS Document 32 Filed 10/09/19 Page 4 of 8



September 17, 2019, defendant and defendant-intervenor filed their respective Replies. See
generally Defendant’s Reply in Support of its Motion to Dismiss and Cross-Motion for
Judgment on the Administrative Record (hereinafter “Def.’s Reply”); see also Defendant-
Intervenor’s Reply to Plaintiff’s Response to Defendant’s and Defendant-Intervenor’s Separate
Motions to Dismiss and Defendant-Intervenor’s Reply to Plaintiff’s Reply to Defendant and
Defendant-Intervenor’s Cross-Motions for Judgment on the Administrative Record (hereinafter
“Def.-Int.’s Reply”). The Court held oral argument on this matter on September 19, 2019. The
parties’ motions are fully briefed and ripe for review.

   II.     Standard of Review

        This Court’s jurisdictional grant is found primarily in the Tucker Act, which provides the
Court of Federal Claims with the power “to render any judgment upon any claim against the
United States founded either upon the Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied contract with the United States . . . in
cases not sounding in tort.” 28 U.S.C. § 1491(a)(1) (2018). Although the Tucker Act explicitly
waives the sovereign immunity of the United States against such claims, it “does not create any
substantive right enforceable against the United States for money damages.” United States v.
Testan, 424 U.S. 392, 398 (1976). Rather, in order to fall within the scope of the Tucker Act, “a
plaintiff must identify a separate source of substantive law that creates the right to money
damages.” Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc).

        The Tucker Act also grants this Court jurisdiction over bid protest actions. 28 U.S.C. §
1491(b) (2018). Standing in bid protests is framed by 28 U.S.C. § 1491(b)(1), which requires
that the bid protest be brought by an “interested party.” A protestor is an “interested party” if it
is an actual or prospective bidder that possesses the requisite direct economic interest. Weeks
Marine, Inc., v. United States, 575 F.3d 1352, 1359 (Fed. Cir. 2009) (citing Rex Serv. Corp. v.
United States, 448 F.3d 1305, 1308 (Fed. Cir. 2006)). “To prove a direct economic interest as a
putative prospective bidder, [the bidder] is required to establish that it had a ‘substantial chance’
of receiving the contract.” Id.; see also Info. Tech. & Appl. v. United States, 316 F.3d 1312,
1319 (Fed. Cir. 2003) (“To establish prejudice, [the protestor] must show that there was a
‘substantial chance’ it would have received the contract award but for the alleged error in the
procurement process.”); Statistica, Inc. v. Christopher, 102 F.3d 1577, 1580 (Fed. Cir. 1996).

        Under Rule 52.1 of the Rules of the Court of Federal Claims (“RCFC”), a party may file
a motion for judgment on the administrative record so the Court can assess whether an
administrative body—given all disputed and undisputed facts in the record—acted in compliance
with the legal standards governing the decision under review. See Supreme Foodservice GmbH
v. United States, 109 Fed. Cl. 369, 382 (2013) (citing Fort Carson Supp. Servs. v. United States,
71 Fed. Cl. 585 (2006)). On a motion for judgment on the administrative record, the parties are
limited to the Administrative Record, and the Court makes findings of fact as if it were
conducting a trial on a paper record. RCFC 52.1; Bannum, 404 F.3d at 1354. The Court will
then determine whether a party has met its burden of proof based on the evidence in that record.
Bannum, 404 F.3d at 1355.




                                                  4
          Case 1:19-cv-01147-LAS Document 32 Filed 10/09/19 Page 5 of 8



        When a protestor claims that an agency’s decision violates a statute, regulation, or
procedure, the protestor must show that such alleged violation was “clear and prejudicial.”
Impresa Construzioni Geom. Domenico Garufi v. United States, 238 F.3d 1324, 1333 (Fed. Cir.
2001). In assessing a protestor’s claims, the Court will “interfere with the government
procurement process ‘only in extremely limited circumstances.’” EP Prods., Inc. v. United
States, 63 Fed. Cl. 220, 223 (2005) (quoting CACI, Inc.-Fed. v. United States, 870 F.2d 644, 648
(Fed. Cir. 1989)). The Court cannot substitute its judgment for that of an agency, even if
reasonable minds could reach differing conclusions. Bowman Transp., Inc. v. Ark.-Best Freight
Sys., Inc., 419 U.S. 281, 285–86 (1974); Honeywell, Inc. v. United States, 870 F.2d 644, 648
(Fed. Cir. 1989) (Where the Court “finds a reasonable basis for [an] agency’s action, the [C]ourt
should stay its hand even though it might, as an original proposition, have reached a different
conclusion as to the proper administration and application of the procurement regulations.”).

   III.    Discussion

           A. Standing

        In their respective Motions to Dismiss, or, in the alternative, for Judgment on the
Administrative Record, both defendant and defendant-intervenor argue that plaintiff lacks the
requisite standing to bring this protest. See generally Def.’s CMJAR; see also Def.-Int.’s
CMJAR. Defendant focuses its arguments on the presumption that Harmonia could not have
won the bridge contract award because “[CBP] had a thorough understanding of all the proposals
that had been submitted for the longer-term contract, including that of Harmonia, and would not
have selected any vendor other than [Dev Tech] for the bridge contract.” Def.’s Reply at 2
(citing AR 37). In effect, defendant argues that plaintiff did not have a substantial chance of
receiving the contract award. Defendant-intervenor makes similar arguments. See generally
Def.-Int.’s CMJAR. Plaintiff, on the other hand, claims that it need not demonstrate a substantial
chance of receiving the contract award, but rather, must establish that it would have submitted a
proposal if the solicitation had been made competitive. Pl.’s Reply at 2.

        The Court does not agree with defendant and defendant-intervenor’s assertions that
plaintiff lacks standing to protest the sole-source bridge contract. In Myers Investigative &
Security Services, Inc. v. United States, 275 F.3d 1366, 1371 (Fed. Cir. 2002), the Federal Circuit
held that “[t]o have standing, the plaintiff need only establish that it ‘could compete for the
contract’ if the bid process were made competitive.” Id. (citing Impresa, 238 F.3d at 1334). The
court in Myers did not, however, supplant the “substantial chance” requirement for standing,
stating that “[t]he mere fact that [a protestor] might have submitted a bid in a competitive
procurement is not sufficient.” Id. at 1370; see also Innovation Dev. Enters. of Am., Inc. v.
United States, 108 Fed. Cl. 711, 724 (2013) (“It is true that the protestor of a sole-source
procurement must show that it had a substantial chance of contract award but for the agency’s
decision to limit competition for the contract.”). Thus, in addition to establishing that it would
have competed for the sole-source bridge contract, a protestor must also “show that it would
have been a qualified bidder.” Myers, 275 F.3d at 1371; see also Innovation Dev., 108 Fed. Cl.
at 724 (“[T]his standard requires only that a protestor’s chance of award ‘must not have been
insubstantial.’”) (quoting Info. Tech. & Applications Corp. v. United States, 316 F.3d 1312, 1319
(Fed. Cir. 2003)).

                                                5
          Case 1:19-cv-01147-LAS Document 32 Filed 10/09/19 Page 6 of 8




        The parties do not dispute that Harmonia would have competed for the sole-source bridge
contract, or that Harmonia was a qualified bidder under the original contract. Here, the bridge
contract and the original contract involve the exact same scope of work and are funded by the
same source. See AR 18–20; see also AR 399. Compare AR 514 with AR 361. Thus, while the
Court will not speak to the merits of plaintiff’s arguments in the related protest, as Harmonia
submitted a responsive proposal for the original contract, and the Agency had that information at
the time of the bridge contract award, plaintiff is also a qualified bidder for a bridge contract
covering the same scope of work. See Myers, 238 F.3d at 1370–71; see also Innovation Dev.,
108 Fed. Cl. at 724 (A protestor’s “status as a qualified bidder that had a substantial chance of
contract award in a hypothetical competitive procurement may be established by material before
the agency at the time of the sole-source award and material provided by [the protestor] during
the course of [the] bid protest.” (emphasis in original)). Harmonia therefore establishes it has the
requisite standing to bring the instant protest.

           B. Sole Source Award

        In its Motion for Judgment on the Administrative Record, plaintiff argues that the
Agency’s decision to award a sole-source bridge contract to Dev Tech was arbitrary, capricious,
and in violation of the automatic Competition in Contracting Act (“CICA”) stay. Pl.’s MJAR at
5–6. The crux of plaintiff’s argument is the underlying belief that the Agency ignored the
voluntary stay by allowing Dev Tech to immediately begin performing under the original
contract under the guise of a bridge contract. See Pl.’s MJAR at 8 (“In every meaningful way,
the Sole Source is the Task Order.”) (emphasis in original); see also Pl.’s Reply at 6 (“[T]he
Agency’s and Dev Tech’s arguments show that they consider the Sole Source and the Task
Order one and the same.”). The Court does not agree with plaintiff’s underlying assumption.

        The Court reviews bid protests under the standard set forth in the Administrative
Procedure Act (“APA”), 5 U.S.C. § 1491(b)(4) (2018). The APA provides that the Court may
only set aside the Agency’s procurement action if “(1) the procurement official’s decision lacked
a rational basis; or (2) the procurement procedure involved a violation of regulation or
procedure.” Axiom Res. Mgmt., Inc. v. United States, 564 F.3d 1374, 1381 (Fed. Cir. 2009).
Moreover, in analyzing whether a procurement decision should be set aside, the preeminent
question is whether the agency’s actions were “arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with the law.” Advanced Data Concepts, Inc. v. United States, 216
F.3d 1054, 1057–58 (Fed. Cir. 2000). Agency procurement decisions are entitled to “a
presumption of regularity,” see Emery Worldwide Airlines, Inc. v. United States, 264 F.3d 1071,
1085 (Fed. Cir. 2001) (citing Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 415
(1971)), and “[d]e minimis errors in the procurement process do not justify relief.” Golden Mfg.
Co. v. United States, 107 Fed. Cl. 264, 271 (2012).

        As a threshold matter, an agency’s decision to enter into a voluntary stay of performance
during the pendency of a bid protest is not an agreement to entirely forego those services. An
agency’s willingness to voluntarily stay performance provides a benefit to the plaintiff, to the
Court, and to the effective administration of justice alike. Often, in order to confer that benefit, it
becomes necessary for the agency to enter into a bridge contract to avoid a gap in service,

                                                  6
          Case 1:19-cv-01147-LAS Document 32 Filed 10/09/19 Page 7 of 8



particularly in circumstances that could impact the health, safety, or national security of the
United States and its citizens. Awarding a bridge contract to avoid such a gap in service—even
in a situation in which the bridge contract covers the exact same scope of work as the underlying
contract—is fundamentally different from violating a stay.

        Plaintiff further alleges that the award violated FAR 1.102-2(c), which states that the
government should “[c]onduct business with integrity, fairness, and openness.” 48 C.F.R. §
1.102-2(c) (2019). While the government should always strive to act accordingly, it is well
established that FAR 1.102-2(c) is not a source of any judicially enforceable right. See Info.
Scis. Corp. v. United States, 85 Fed. Cl. 195, 202 (2008); see also AT&T v. United States, 307
F.3d 1374, 1380 (Fed. Cir 2002) (“[C]autionary and informative regulations and directives
provide only internal governmental direction . . . [but] provide no remedy for private parties in a
judicial forum.”). As such, even if this Court were to determine that the Agency’s actions
violated FAR 1.102-2(c), that alone would not be enough to overturn the Agency’s award
decision.

        Next, Harmonia argues that the Agency violated FAR 8.405-6(a)(2)(ii), which states that
“[i]n the case of an order or [Blanket Purchase Agreement] permitted under paragraph
(a)(1)(i)(A) of this section, the justification shall be posted within 30 days after award.” 48
C.F.R. § 8.405-6(a)(2)(ii) (2019); Pl.’s MJAR at 9. Upon careful review of the record, the Court
concludes that the requirements under FAR 8.405-6(a)(2)(ii) have been met. First, the award
date—the date the contracting officer accepted and signed the award—was July 2, 2019, not June
17, 2019, as the plaintiff suggests. AR 419. That date is within thirty days of CBP posting its
limited sources justification on August 1, 2019. Second, FAR 8.405-6(a)(1)(i)(A) provides that
awards may be made based on a limited sources justification when “[a]n urgent and compelling
need exists.” 48 C.F.R. § 8.405-6(a)(1)(i)(A) (2019). It seems clear to this Court that an “urgent
and compelling need” exists in maintaining services for a system that “helps to identify and
select import cargo shipments that appear to have a higher likelihood of being associated with
terrorism or possibly containing implements of terrorism, narcotics or other contraband . . . .”
AR 35.

         Finally, plaintiff argues that CBP did not conduct sufficient market research in order to
make a sole-source award. Pl.’s MJAR at 10. The Court does not agree. When an agency’s
justification for issuing a sole-source award is based on “an urgent and compelling need,” and is
estimated to exceed the simplified acquisition threshold, the agency need only provide a
“description of the market research conducted among schedule holders and the results or a
statement of the reason market research was not conducted.” 48 C.F.R. § 8.405-6(c)(2)(vi)
(2019). The record clearly reflects the Agency’s reason why it did not conduct additional market
research—it performed extensive market research in 2017, 2018, and 2019 prior to awarding the
original contract. AR 38. Specifically, the Agency indicated that the scope of work under the
bridge contract mirrored that of the original contract. Id. As a result, the Agency had extensive
market research from 2017 through 2019, as well as a complete understanding of the twelve most
eligible offerors, their potential proposals, and their qualifications for a bridge contract award.
See id. Thus, CBP provided “a coherent and reasonable explanation of its exercise of
discretion,” AugustaWestland North America, Incorporated v. United States, 800 F.3d 1326,
1332 (Fed. Cir. 2018), such that its justification for the sole-source bridge contract was neither

                                                 7
          Case 1:19-cv-01147-LAS Document 32 Filed 10/09/19 Page 8 of 8



arbitrary not capricious. The specific circumstances surrounding this procurement—a full
understanding of the potential offerors and proposals, a sufficient justification for the Agency’s
decision, and the “urgent and compelling need” for those services to continue—are sufficient for
this Court to stay its hand. Accordingly, the Court finds that the Agency did not act in an
arbitrary or capricious manner in awarding the sole-source bridge contract to Dev Tech.

           C. Preliminary and Permanent Injunction; Motion to Supplement

        On August 26, 2019, plaintiff filed its Motion for Preliminary Injunction along with its
Motion for Judgment on the Administrative Record. See generally Pl.’s MPI. As plaintiff failed
to demonstrate success on the merits or show that the Agency’s actions were arbitrary,
capricious, or otherwise in violation of law, plaintiff is not entitled to either a preliminary or
permanent injunction. Accordingly, the Court need not analyze the remaining factors for
injunctive relief.

        Plaintiff also filed a motion to supplement the administrative record on August 26, 2019.
See generally Plaintiff Harmonia Holdings Group, LLC’s Motion to Supplement the
Administrative Record. Upon careful review of the parties’ arguments, the Court does not
believe that supplementation is necessary for effective and efficient administration of justice. As
such, plaintiff’s Motion to Supplement the Administrative Record is hereby DENIED.

   IV.     Conclusion

       For the reasons set forth above, plaintiff’s MOTION for Judgment on the Administrative
Record is hereby DENIED. Additionally, plaintiff’s MOTION for Preliminary Injunction and
MOTION to Supplement the Administrative Record are hereby DENIED. Defendant and
defendant-intervenor’s CROSS-MOTIONS for Judgment on the Administrative Record are
hereby GRANTED. The Clerk is directed to enter judgment in favor of defendant and
defendant-intervenor, consistent with this opinion.

      IT IS SO ORDERED.
                                                     s/   Loren A. Smith
                                                     Loren A. Smith
                                                     Senior Judge




                                                 8
